                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


CHARITY STAMPLEY                               :           DOCKET NO. 2:18-cv-1640

VERSUS                                         :           JUDGE JAMES

ALLERGAN U.S.A., INC.                          :           MAGISTRATE JUDGE KAY

                                        JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 11] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss be GRANTED and that this matter be

DISMISSED WITH PREJUDICE under Federal Rule of Civil Procedure 12(b)(6).

       THUS DONE AND SIGNED in Chambers this 15th day of April, 2019.
